Citation Nr: 1211387	
Decision Date: 03/29/12    Archive Date: 04/05/12	

DOCKET NO.  10-04 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include arteriosclerosis. 

2.  Entitlement to service connection for depression, claimed as secondary to a heart disorder.

3.  Entitlement to service connection for diabetes mellitus type II with peripheral vascular disease, claimed as secondary to a heart disorder.

4.  Entitlement to service connection for hypertension, claimed as secondary to a heart disorder.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Nashville, Tennessee, regional office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in February 2011, when it was remanded for additional development.  The requested development has been completed and, as will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the February 2011 remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board also obtained an expert medical opinion from the Veterans Health Administration in November 2011.  The appeal has now been returned to the Board for further review.  

The Veteran submitted additional private medical records to the Appeals Management Center on April 5, 2011, which were forwarded to the Board in May 2011.  They were apparently not considered in the most recent supplemental statement of the case that was issued on April 8, 2011.  However, the Veteran's representative submitted a waiver of review of this evidence by the agency of original jurisdiction in March 2012.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board will proceed with adjudication of the Veteran's appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § (a)(2) (West 2002). 


FINDINGS OF FACT

1.  A heart disorder, to include arteriosclerosis, is not related to any disease, injury, or incident of service, did not manifest to a degree of 10 percent within one year of service discharge, and was not caused or aggravated by a service-connected disability.

2.  Depression is not related to any disease, injury, or incident of service, and was not caused or aggravated by a service-connected disability.

3.  Diabetes mellitus type II with peripheral vascular disease is not related to any disease, injury, or incident of service, was not manifested within one year of service discharge, and was not caused or aggravated by a service-connected disability.

4.  Hypertension is not related to any disease, injury, or incident of service, was not manifested within one year of service discharge, and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A heart disorder, to include arteriosclerosis, was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 4.104, Code 7005 (1945 Rating Schedule), (2011).  

2.  Depression was not incurred in or aggravated by the Veteran's active duty military service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

3.  Diabetes mellitus type II with peripheral vascular disease was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011). 

4.  Hypertension was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the AOJ. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2009 letter, sent prior to the initial unfavorable decision issued in April 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Post-service private medical records and VA treatment records have been obtained.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in March 2011 with respect to the issues decided herein; however, as the examiner could not offer an opinion without resort to speculation, the Board referred the case to the Veterans Health Administration (VHA) for an expert medical opinion.  The Board finds that such opinion is adequate to decide the issues as it is predicated on a review of the claims file, which includes the Veteran's statements, his service treatment records, and post-service treatment records.  Additionally, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the Board finds that the November 2011 VHA opinion to be adequate to decide the Veteran's case as the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board notes that the Veteran's representative states that the November 2011 VHA examiner failed to comment on the possibility of a relationship between the Veteran's hepatitis and his heart disorder.  While the Board acknowledges that the examiner did not directly comment on the hepatitis, he clearly states that he reviewed the claims folder, which includes the records regarding the Veteran's hepatitis.  After reviewing the entire claims folder to include these records, the examiner opined that the Veteran's diabetes, hypertension, hyperlipidemia and smoking had led to his current coronary artery disease.  Hepatitis was not noted to be a contributory factor to his current disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

In February 2011, the Board remanded the case for additional development, to include providing the Veteran with an opportunity to identify any outstanding treatment records, which was accomplished by way of a March 2011 letter, and affording the Veteran a VA examination in order to determine the current nature and etiology of his heart disorder, which was accomplished in March 2011.  While the VA examiner did not offer an adequate opinion, the November 2011 VHA opinion is adequate to decide the case.  Therefore, the Board finds that the AOJ has substantially complied with the February 2011 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Service Connection

The Veteran contends that he is entitled to service connection for a heart disorder, to include arteriosclerosis.  He argues that, while there was no diagnosis of this disability during service, there was a diagnosis of arteriosclerosis on a VA examination conducted within his first year of discharge from service.  He further notes that he is service-connected for the hepatitis for which he was treated in service, and that he was also diagnosed as having a heart defect during service.  The Veteran believes that the hepatitis or heart defect may have some relation to his arteriosclerosis.  Finally, the Veteran contends that he has developed depression, diabetes mellitus, and hypertension as a result of his heart disorder.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Additionally, where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include cardiovascular-renal disease, which encompasses arteriosclerosis and hypertension, and diabetes mellitus to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of any abnormality of heart action or heart sounds in service will permit service connection of disease of the heart first shown as a clearcut clinical entity at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis include the word "chronic."  38 C.F.R.§ 3.303(b).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. 
§ 3.303(b).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

A Heart Disorder, to Include Arteriosclerosis

Service treatment records from April 1952 show that the Veteran was seen with a provisional diagnosis of a congenital heart disease.  An electrocardiogram (ECG) was performed with an initial clinical impression of congenital heart defect, suspect pulmonary stenosis, and tachycardia; however, such revealed sinus rhythm and it was reported that the changes are not diagnostic of any abnormality and were not far outside normal limits.  The impression was systolic murmur, which the examiner did not believe was indicative of heart disease.  Tachycardia was also noted, and was believed to most likely be related to nervousness or an episode of hepatitis for which the Veteran was being treated.  Service treatment records, to include the Veteran's April 1955 separation examination, are otherwise absent for any findings relating to a heart disorder, to include arteriosclerosis.  

Approximately six months after discharge from service, at an October 1955 VA examination, moderate peripheral arteriosclerosis and a functional aortic murmur were diagnosed.  It was noted that, on examination, the left border of the heart was found to be within midclavicular line (MCL), 5th interspace.  The heart and rhythm were normal.  A faint suggestive systolic murmur was heard at the distal end of the sternum.  The examiner noted that peripheral vessels were sclerotic out of proportion to the Veteran's age.  In the mid-1990's treatment for coronary artery disease is confirmed.  Additionally, records dated in the mid to late 2000's reflect a diagnosis of coronary atherosclerotic heart disease.

Cardiovascular-renal disease, to include arteriosclerosis, is among those disabilities that are presumed to have been incurred during active service, provided it manifests to a degree of 10 percent within one year of discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Therefore, given the diagnosis of peripheral arteriosclerosis within one year of discharge on the December 1955 VA examination, the question becomes whether or not this arteriosclerosis was manifest to a degree of 10 percent.  There are only two medical opinions of record that address this matter. 

Under the current Rating Schedule, to be considered manifest to a compensable degree, arteriosclerotic heart disease requires documented coronary artery disease resulting in a workload of greater than 7 METs but not greater than 10 METs and results in dyspnea, fatigue, angina, dizziness, or syncope; or requires continuous medication.  38 C.F.R. §4.104, Diagnostic Code 7005 (2011).  Under the Rating Schedule in effect in 1955, Diagnostic Code 7005 pertaining to arteriosclerotic heart disease indicates that such needed to be following typical coronary occlusion or thrombosis, or with history of substantiated angina attack, with ordinary manual labor feasible.  Diagnostic Code 7005 (1945 Rating Schedule).   

The Veteran was afforded a VA examination of his heart disorder in March 2011.  The claims folder was reviewed by the examiner.  The history of the heart murmur in service was noted, as was the 1955 diagnosis of moderate peripheral arteriosclerosis with functional aortic murmur.  The Veteran's medical history from 1955 to the present was also reviewed and discussed in the examination report.  Following the examination, the diagnoses included coronary heart disease.  The examiner opined that the Veteran did manifest cardiovascular-renal disease, to include arteriosclerosis, within one year of his discharge from service.  However, the examiner was unable to comment on the clinical significance of the peripheral arteriosclerosis as shown on the 1955 examination without resorting to mere speculation, as the 1955 examination report did not provide sufficient evidence to do so.  The examiner also stated that he was unable to comment on whether or not the Veteran's currently diagnosed heart disorder was related to the in-service finding of congenital heart defect, suspected pulmonary stenosis, and tachycardia.  The examiner stated that the congenital heart defect was not related to the Veteran's subsequent coronary artery disease.  However, he was unable to resolve the question of the suspected pulmonary stenosis and tachycardia without resorting to mere speculation.  The qualifier "suspect" and the non-diagnostic value and subjective nature of the tachycardia made it more difficult to resolve the issue without speculation.  

In the November 2011 VHA opinion, the examiner was asked if it was at least as likely as not that the Veteran's arteriosclerosis that was documented in 1955 approximated a work load of greater than 7 METs but not greater than 10 METs and resulted in dyspnea, fatigue, angina, dizziness, or syncope, or required continuous medication, or followed typical coronary occlusion or thrombosis, or with history of substantiated angina attack and ordinary manual labor remained feasible.  After a review of the claims folder, the examiner opined that it was not as likely as not that the Veteran's arteriosclerosis resulted in symptoms or followed coronary occlusion.  The examiner added that the diagnosis of arteriosclerosis was made subjectively without any objective confirmation.  There was no documentation regarding symptoms or heart disease at that time.  The examiner indicated that the Veteran's diabetes, hypertension, hyperlipidemia and smoking had led to his current coronary artery disease.  

On the basis of these opinions, the Board finds that the Veteran is not entitled to service connection for a heart disorder, to include arteriosclerosis, on a presumptive basis.  Although the April 1955 VA examination contains a diagnosis of arteriosclerosis, it did not show any of the symptoms that would indicate it had manifest to a degree of 10 percent such as dyspnea, fatigue, angina, dizziness, or syncope, or that such was following typical coronary occlusion or thrombosis, or with history of substantiated angina attack, with ordinary manual labor feasible.  It also fails to show that the Veteran was on continuous medication for his arteriosclerosis.  In this regard, the November 2011 examiner opined that it was not as likely as not that the arteriosclerosis resulted in symptoms or followed coronary occlusion.  The reasons and bases for this opinion were that there was no documentation regarding heart symptoms, and it was further noted that the diagnosis itself was made subjectively without any objective confirmation.  The Board accords great probative weight to the November 2011 examiner's opinion as he offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

Therefore, as the probative evidence fails to show that the Veteran's heart disorder, to include arteriosclerosis, manifested to a degree of 10 percent within one year of discharge from service, the preponderance of the evidence is against a finding that the Veteran is entitled to service connection for this disability on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107(b); 38 C.F.R. §§ 3.307, 3.309, 4.104, Code 7005.  

The Board has also considered entitlement to service connection for a heart disorder on a direct basis, but this is not supported by the evidence.  Such was not diagnosed in the service treatment records.  Moreover, the medical record is negative for evidence of further treatment for a heart disorder between the 1955 VA examination and private treatment records from the 1990's.  The Veteran does not contend that he experienced any relevant symptoms or received any treatment for a heart disorder during this period.  The Board must conclude that the evidence does not show a continuity of symptomatology between active service and the symptoms that began in the 1990's.  38 C.F.R. § 3.303(b).

Furthermore, there is no medical opinion that establishes a direct nexus between active service and the Veteran's current heart disorder.  The March 2011 VA examiner declined to offer an opinion.  However, after a review of all of the medical records contained in the claims folder, the November 2011 VHA examiner opined it was not as likely as not that the Veteran's current disability was causally related to his time in service.  The reasons and bases given to support this opinion were that the pulmonary stenosis noted in the service treatment records was only a provisional diagnosis, and these records indicate that the examiner in service did not think the murmur was indicative of heart disease.  Furthermore, functional systolic murmurs are commonly heard, and subsequent echocardiograms did not reveal any evidence of pulmonary stenosis either.  Again, the Board accords great probative weight to the November 2011 examiner's opinion as he offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

The Board notes that the Veteran's representative states that the November 2011 VHA examiner failed to comment on the possibility of a relationship between the Veteran's hepatitis and his heart disorder.  This encompasses the question of both service connection as directly related to the treatment for hepatitis in service and as secondary to hepatitis as a service-connected disability.  While the Board acknowledges that the examiner did not directly comment on the hepatitis, he clearly states that he reviewed the claims folder, which includes the records regarding the Veteran's hepatitis.  After reviewing the entire claims folder to include these records, the examiner opined that the Veteran's diabetes, hypertension, hyperlipidemia, and smoking had led to his current coronary artery disease.  Hepatitis was not noted to be a contributory factor to his current disability.  There is no contradictory evidence in the claims folder.  The Board must find that there is no basis for service connection for a heart disorder as related to hepatitis.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.310(a). 

To the extent that the Veteran and/or his representative have alleged that his heart disorder is related to service, manifested to a degree of 10 percent within the first post-service year, or is secondary to hepatitis C, the Board finds that they are not competent to offer such opinions.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the questions regarding the potential etiology and onset of the Veteran's heart disorder to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the Board notes that heart disorders are diagnosed by specialized cardiac testing and the interpretation of such tests.  There is no indication that the Veteran or his representative possess the requisite knowledge or skill to administer or interpret such tests.  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his symptoms, the Board accords his statements, and those of his representative, regarding the etiology and onset of such disorder little probative value as they are not competent to opine on such complex medical questions.  Moreover, the Veteran and his representative have offered only conclusory statements regarding the relationship between his heart disorder and service or hepatitis C, and the manifestation of such to a degree of 10 percent within the first post-service year.  In contrast, the November 2011 VHA opinion took into consideration all of the relevant facts in providing an opinion, to include the Veteran's in-service treatment as well as the current nature of his heart disorder.  Therefore, the Board accords greater probative weight to the November 2011 VHA opinion.

Therefore, as the preponderance of the evidence is against service connection for a heart disorder, to include arteriosclerosis, the Veteran's claim must be denied.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303. 


Depression, Diabetes Mellitus Type II with
Peripheral Vascular Disease, and Hypertension

The Veteran contends that he has developed depression, diabetes mellitus type II with peripheral vascular disease, and hypertension secondary to a heart disorder, and that he is entitled to service connection for these disabilities.  

VA regulations provide that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) .  However, as discussed previously, the Veteran is not entitled to service connection for a heart disorder.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for depression, diabetes mellitus type II with peripheral vascular disease, and hypertension.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law. Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused his back, bilateral hip, bilateral knee, and bilateral ankle conditions, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claims of entitlement to service connection for depression, diabetes mellitus type II with peripheral vascular disease, and hypertension as secondary to a heart disorder is without legal merit.  Id.  

The Veteran's only service connection disability is infectious hepatitis, which is currently evaluated as zero percent disabling.  However, the Veteran does not contend that his disabilities are the result of hepatitis, and there is no competent medical opinion that relates either the Veteran's depression, diabetes mellitus type II with peripheral vascular disease, or hypertension to hepatitis.  Therefore, there is also no basis for service connection for any of these disabilities as secondary to hepatitis.  38 C.F.R. § 3.310(a).

Additionally, as relevant to the Veteran's diabetes mellitus type II and hypertension, the Board has considered whether service connection is warranted on a presumptive basis.  However, the record fails to show that the Veteran manifested such disorders to a degree of 10 percent within the one year following his active duty service discharge in April 1955.  As such, presumptive service connection is not warranted for diabetes mellitus type II and hypertension.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Finally, the Board has also considered entitlement to service connection for depression, diabetes mellitus type II with peripheral vascular disease, and hypertension on a direct basis, but the evidence also fails to support such a conclusion.  The Veteran's service treatment records are entirely negative for diagnoses or symptoms relating to any of these disabilities, and there are no diagnoses of these disabilities during the one year presumptive period following discharge from service.  The Veteran's blood pressure was 120/68 on the April 1955 discharge examination.  While the December 1955 VA examination noted a sitting blood pressure of 120/90, this did not result in a diagnosis of hypertension.  The Veteran's private medical records state that hypertension was diagnosed in 1994 and diabetes was diagnosed in 2000.  The first evidence of depression is dated in 2004.   Moreover, the Veteran does not claim that such disorders are related to service on a direct basis, or that he has continuously experienced such symptomatology since service, and there is no competent medical opinion that relates any of these disabilities to service.  Therefore, the Board finds that service connection for depression, diabetes mellitus type II with peripheral vascular disease, and hypertension on a direct basis is not warranted.  

Therefore, as the preponderance of the evidence is against service connection for depression, diabetes mellitus type II with peripheral vascular disease, and hypertension, the Veteran's claims must be denied.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303. 



ORDER

Service connection for a heart disorder, to include arteriosclerosis, is denied. 

Service connection for depression, claimed as secondary to a heart disorder, is denied. 

Service connection for diabetes mellitus type II with peripheral vascular disease, claimed as secondary to a heart disorder, is denied. 

Service connection for hypertension, claimed as secondary to a heart disorder, is denied. 



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


